DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Serene R. Sahar [76324] on 2/14/2022.
The application has been amended as follows: 

Claim 10, line 4, after “on the front of the base”, INSERT --the battery housing extending outwardly from the front of the base--



Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites, inter alia, an area light, and “a base having a first end, a second end, and a back extending between the first end and the second end; a pair of legs rotatably coupled to the first end of base, wherein the pair of legs is rotated towards the base when the area light is in a stowed configuration and is rotated away from the base when the area light is in an open configuration; a light body having a light head, the light body being rotatably coupled to the base on the first end of the base, wherein the light body is rotated towards the base when the area light is in the stowed configuration and is rotated away from the base when the area light is in the open configuration; and a connector coupled to the pair of legs to enable the pair of legs to rotate together as a single unit, the connector being fixedly attached to each of the pair of legs, wherein the pair of legs is rotatable between the stowed configuration, a tripod configuration, and a platform configuration, wherein the back of the base is engaged with a ground surface when in the platform configuration, and wherein the back of the base is disengaged from the ground surface when in the tripod configuration.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Sharrah ‘243 (US 2015/0192243 A1) discloses an area light with a base, a pair of legs that rotate between a stowed configuration and an open configuration (seen in Fig. 1A-C), and a light body with a mast that rotates (Fig. 2A-D). However, Sharrah ‘243 does not disclose that the pair of legs are rotatable together as a single unit, and in their rotation can rotate between a platform configuration where the base is engaged with a ground surface and a tripod configuration where the back of the base is disengaged from the ground surface.
Claims 2-9 are allowed due to their dependence on claim 1.

	Claim 10 recites, inter alia, an area light, and “a battery housing supported on the front of the base, the battery housing extending outwardly from the front of the base,” and 
 a pair of legs rotatably coupled to the first end of base and rotatable about a first axis of rotation, wherein the pair of legs is rotated towards the base when the area light is in a stowed configuration and is rotated away from the base when the area light is in an open configuration; a light body including a telescoping mast and a light head coupled to the telescoping mast, the the front of the base adjacent the battery housing when the area light is in the stowed configuration and is rotated away from the front of the base when the area light is in the open configuration” and “wherein the first axis of rotation and the second axis of rotation are parallel”.
	
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations in combination with the rest of the claim.
	Prior art Orzeck (US 2011/0023238 A1) discloses a base for mounting a device and a pair of legs, and the device rotation and the leg rotation have parallel rotation axes.
	However, Orzeck and Sharrah ‘243 do not disclose “a battery housing supported on the front of the base, the battery housing extending outwardly from the front of the base,” and “the light body is rotated towards the front of the base adjacent the battery housing”.

	Claims 11-15 are allowed due to their dependence on Claim 10.
	Claim 16 is allowed for similar reasons as Claim 10.
	Claims 17-20 are allowed due to their dependence on Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Intravatola, US 2015/0330558 A1, discloses a mast with legs, and housing where the battery housing extends internally from a housing surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875